Citation Nr: 0331006	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  00-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disorder, 
diagnosed as L5/S1 nucleus pulposus with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






REMAND

In August 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request that the appellant provide a legible 
copy of the DA Form 2173 submitted in connection 
with his claim in February 1997.  
2.  Contact ARPERSCOM, Reserve Way, St. Louis, 
Missouri 63132 to obtain records verifying the 
appellant's National Guard service in 1996, to 
include a DD-214 and all personnel records.  
3.  Obtain the appellant's medical records from 
the VA Medical Center (VAMC) in Albany, New York, 
pertaining to treatment for back disability during 
the period from October 1997 to the present.  
Because, under 38 U.S.C. § 5103A(b)(3), VA is 
obligated to continue trying to obtain evidence 
from a Federal department or agency "unless it is 
reasonably certain that such records do not exist 
or that further efforts to obtain those records 
would be futile," ask the VAMC to clearly state if 
any of the requested records do not exist or are 
otherwise unavailable.  Allow a reasonable time 
period for response.  
4.  After all records and/or responses are 
received pursuant to the above-requested 
development and associated with the claims file, 
arrange for the appellant to undergo neurological 
evaluation at the appropriate VA medical facility 
to obtain medical information as to the etiology 
of the appellant's current back disability.  When 
arranging for the appellant to undergo 
examination, furnish to him the provisions of 
38 C.F.R. § 3.655 and warn him of the consequences 
of failing to report for a VA examination.
The entire claims file must be made available to 
and reviewed by the physician designated to 
examine the appellant, and the examination report 
should reflect consideration of the appellant's 
documented medical history and assertions.  All 
indicated studies and tests should be 
accomplished, and all clinical findings should be 
reported in detail and clinically correlated to a 
specific diagnosis.  
After examination of the appellant and 
review of his in-service and post-
service medical records, the physician 
should render an opinion, consistent 
with sound medical principles, as to 
whether the appellant's current 
herniated nucleus pulposus with 
radiculopathy is, as least as likely as 
not, the result of injury during basic 
training, to include in connection with 
the right hip complaints noted in 
November 1996.  The examiner should set 
forth all examination findings, along 
with the complete rationale for each 
conclusion reached, in a printed 
(typewritten) report.  

5.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





